 

Case 1:20-cv-04172-GBD-GWG Document 36 Filed 10/02/20 Page lofi

2 aparee ree iba

    

BE NRT IS wo

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MIGUEL HERNANDEZ AGUILAR,

 

Plaintiff,
-against- : ORDER

THOMAS DECKER, in his official capacity as 20 Civ. 4172 (GBD)

Director of the New York Field Office of U.S.
Immigrations & Customs Enforcement et al.,

Respondents.

GEORGE B. DANIELS, United States District Judge:

The Respondents’ request for an extension of time to respond to the Petitioner's motion
to enforce the Court’s August 27, 2020 Order, (ECF No. 34), by October 16, 2020 is
GRANTED.

Dated: October 2, 2020
New York, New York

SO ORDERED.

Ging, & Davros

GEPR GER. DANIELS
ed States District Judge

 
